— Order, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about July 22, 2011, which dismissed petitioner’s application for custody of the subject children, and order, same court and Judge, entered on or about September 14, *4902011, denying petitioner’s motion to vacate the order of dismissal, unanimously affirmed, without costs.
Application by petitioner’s assigned counsel to be relieved as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). We have reviewed the record and agree with counsel that there are no nonfrivolous issues that could be raised on this appeal. Concur— Friedman, J.E, Sweeny, Moskowitz, Freedman and Román, JJ.